Speaker: Number 69, Breithaupt versus Abram. Mr. Shermack.
F. Gordon Shermack: Your honor. If the Court please, the facts in this particular situation are very simple. I think there's no difference of opinion between petitioner and the State of New Mexico as to what occurred. It's only in the law and the interpretation of the Fourteenth Amendment applied to the situation where we differ, stated very briefly the facts are that in 1951, petitioner was tried in the District Court of Eddy County in New Mexico, the charge of involuntary manslaughter. This charge arose out of an automobile accident which occurred some months prior to the trial, petitioner driving a pickup truck and the truck collided with an automobile on a highway, North Carlsbad in Eddy County, New Mexico. Petitioner was rendered unconscious in the accident. Three persons in the other car were killed. Subsequent to the accident, the petitioner was taken to the hospital in Carlsbad in his unconscious condition. While there, at the request of a state patrolman approximately 20 cc of blood were withdrawn by the attending physician. The express purpose of the withdrawal of the blood, the request by the state patrolman was, could a blood test be made. His doctor indicated it could be and withdrew the blood. Subsequently at the trial of petitioner on the involuntary manslaughter charge, testimony was given as to the alcoholic content of the blood. The testimony being that it was approximately 1700 of 1% which in the opinion of the expert, the doctor who made the test indicated an intoxicated condition. The petitioners, then counsel objected to the admission of such testimony. Matter fact, they objected throughout the trial to testimony surrounding the circumstances of taking the blood, the actual making of the test and the results of that test and the conclusion which the physician withdraw as to the -- whether or not the petitioner were intoxicated at the time of the accident. Over the objections on constitutional grounds, the testimony was admitted. The trial resulted in a finding by the jury, the petitioner was guilty as charged of involuntary manslaughter and he was subsequently sentence to the state penitentiary for a term of not less than six or more then 10 years, which term he is still serving. Those very briefly are the facts on which the petitioner for certiorari was brought, the ground being the opinion of petitioner that those particular circumstances, the taking of the blood, the admission, the making of the test, the admission of the testimony and all of the -- actually, all of the circumstances involving the blood test were a depravation of liberty without due process of law as is prohibited by the Fourteenth Amendment of the Constitution of the United States. The major decision of this Court on which petitioner basis his claim is the Rochin decision, Rochin versus California, 342 U.S., in which the question arose as to whether or not the forcible extraction of capsules from the stomach of -- of suspected narcotic user or possessor in that case by a position following an initial struggle when the arresting officers broke into the room, the swallowing of the capsules, the petitioner was then taken to the hospital and a medic was administrated, stomach pump was used and finally, the evidence was produced. In that, as the court is aware, it was held that the particular methods employed to produce the evidence and the use of them at the trial involved a violation of due process. The particular situation in the instant case is not to bark in the petitioner's opinion from -- that of the Rochin case, rather there's no struggle or could be no struggle. The man was unconscious when he was picked up at the scene of the accident, when he was in the hospital when the -- when the evidence was actually extracted.
Speaker: We'll recess now, Mr.--